The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2014

                                       No. 04-13-00883-CR

                                       Santos GUEVARA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 4704
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
        The court reporter’s record was due January 17, 2014. On December 30, 2013, the
reporter filed a notification of late record stating the record would not be filed on January 17,
2014, because (1) appellant has not requested the record, and (2) has not paid or made
arrangements to pay the reporter’s fee to prepare the record and is not entitled to the record
without paying the reporter’s fee for preparing the record.

        We ordered appellant to provide written proof that he has requested the record and that
either (1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (2) appellant is entitled to have the reporter’s record furnished without charge. See TEX.
R. APP. P. 20.2. On January 9, 2014, appellant filed proof that he has requested the reporter’s
record and made payment or at least partial payment for the reporter’s record.

        Accordingly, we ORDER the court reporter to file the reporter’s record in this court on
or before March 5, 2014. If appellant has not made full payment for the record which will cause
the reporter to delay filing the record, the reporter should file a notice of late record with this
court advising of same.

        The clerk of this court is ordered to serve a copy of this order on all counsel, the district
clerk, and the court reporter.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court